Citation Nr: 1012417	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-17 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to initial compensable evaluation for service-
connected status post residuals of septorhinoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to August 
1977.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a March 2007 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Winston-Salem, North Carolina (RO).

At a November 2009 Board hearing, the Veteran testified that 
his nonservice-connected sleep apnea and allergic rhinitis 
have been aggravated due to his service-connected status 
post residuals of septorhinoplasty.  The United States Court 
of Appeals for Veterans Claims (Court) has held that 
additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
Accordingly, the issues of entitlement to service connection 
for sleep apnea and allergic rhinitis as secondary to 
service-connected status post residuals of septorhinoplasty 
have been raised by the Veteran, but have not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the RO for 
appropriate action. 

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking an initial compensable evaluation for 
his service-connected status post residuals of 
septorhinoplasty.  Based upon its review of the Veteran's 
claims file, the Board finds that there is a further duty to 
assist the Veteran with his claim herein.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

A review of the record reveals that additional private 
medical records relating to the Veteran's status post 
residuals of septorhinoplasty may be available in this 
matter that have not been obtained.  When VA is put on 
notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, 
the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  At the November 2009 Board hearing, the Veteran 
indicated that the last time he saw his private physician, 
B.S., M.D., was a few months ago.  The records relating to 
the most recent treatments rendered by Dr. S. are not in the 
claims file and appear to be relevant to the evaluation of 
the Veteran's service-connected status post residuals of 
septorhinoplasty.

In this case, the Veteran last underwent a VA examination in 
May 2008.  The Board therefore concludes that an additional 
VA examination is needed to provide a current picture of the 
Veteran's service-connected status post residuals of 
septorhinoplasty.  38 C.F.R. §§ 3.326, 3.327 (2009); see 
also Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that 
the Board should have ordered a contemporaneous examination 
of Veteran because a 23-month old exam was too remote in 
time to adequately support the decision in an appeal for an 
increased rating).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
status post residuals of septorhinoplasty 
since his discharge from the service.  The 
RO must then obtain copies of the related 
medical records that are not already in 
the claims folder, to include all relevant 
records from Dr. S.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim; 
and (d) that he is ultimately responsible 
for providing the evidence.  The Veteran 
and his representative must then be given 
an opportunity to respond.  

2.  Thereafter, the Veteran must be 
afforded a VA examination to ascertain the 
current severity of his status post 
residuals of septorhinoplasty.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All studies, testing, 
and evaluation deemed necessary by the 
examiner must be conducted.  The examiner 
must review the results of any testing 
prior to completion of the examination 
report.  If the Veteran is unable to 
perform any part of this test, the 
examiner must document this fact and the 
reasons why.  Then, after reviewing the 
claims file and examining the Veteran, the 
examiner must comment on the severity of 
the Veteran's status post residuals of 
septorhinoplasty.  Specifically, the 
examiner must comment on whether there is 
50-percent obstruction of the nasal 
passage on both sides or complete 
obstruction on one side due to the 
Veteran's status post residuals of 
septorhinoplasty.  A complete rationale 
for all opinions must be provided.  Any 
report prepared must be typed.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination and to cooperate with the 
development of the claim without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report for 
the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

5.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

